DETAILED ACTION
This action is in response to the correspondence filed on June 01, 2021.

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Information Disclosure Statement
1.	The information disclosure statements (IDS) submitted on June 01, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.
                                        Double Patenting
2.    	The double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 

A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on a double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

 	Claims 1-20 are rejected on the ground of obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 110,486,77 B1. Although the conflicting claims are not identical, they are not patentably distinct from each other because they are substantially similar in scope and they use similar limitations and they produce the same end results with omission of elements and functions.

Claims 1, 16 and 18 of the patent recites “a configuration management database including a plurality of configuration items each having a plurality of attributes; a first data collection agent operating on a first monitored server to: collect metadata associated with the first monitored server from the configuration management database; collect metric data from the first monitored server regarding operation of the first monitored server, including at least one metric from at least one application executing on the first monitored server; and assemble the collected metric data and at least part of the collected metadata into a packet for transmission from the first monitored server to a message bus using a single pipeline wherein the packet and subsequent packets are sequentially transmitted and received via the single pipeline, wherein the single pipeline comprises a singular communications path such that the collected metric data, the at least part of the collected metadata, and other packets transmitted via the single pipeline are transmitted and received in sequential order; an aggregation service that aggregates data of the packet and at least one other packet from the message bus based on at least one of a plurality of features associated with both the packet and the at least one other packet; and a distributed database that stores the aggregated data based on the at least one of the plurality of features.” 

The current application #17/303,530 recites a similar “system comprising: one or more processors; and one or more memories comprising instructions executable by the one or more processors to implement a data collection agent configured to: collect metadata and metric data associated with a monitored server; and assemble at least a portion of the collected metric data and at least a portion of the collected metadata into a packet for transmission to a message bus using a single pipeline, wherein the single pipeline comprises a singular communications path such that the packet and other packets transmitted via the single pipeline are transmitted and received in sequential order.”

It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify or to omit the additional elements of claims 1-20 of U.S. No. 110,486,77 B1 to arrive at claims 1- 20 of the instant application, because the system would perform the functions of the computer-implemented method. “Omission of element and its function in combination is obvious expedient if the remaining elements perform same functions as before.” See In re Karlson (CCPA) 136 USPQ 184, decide Jan 16, 1963, Appl. No. 6857, U. S. Court of Customs and Patent Appeals.

This is an obviousness-type double patenting rejection.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are being rejected under 35 U.S.C. 103 as being unpatentable over Levin et al. (US 2009/0240711 A1) in view of Marokhovsky et al. (US 6,804,627 B1) and further in view of Abdo (US 2005/0278342 A1).
Regarding claim 1, Levin discloses “A system comprising: one or more processors; and one or more memories comprising instructions executable by the one or more processors to implement a data collection agent configured to: collect metadata and metric data associated with a monitored server;” (See [0026] – [0028]) (On step 200, data related to multiple components and aspects of the database and its usage is collected. The data comprises but is not limited to the following types:  Hardware metadata, which relates to the server's such as server 100 of FIG. 1 characteristics, including CPU, RAM, disk arrays, network cards etc. Collection relates to resources capabilities as well as configuration issues such as cache and spindle allocations. Data can further be collected regarding characteristics of the user platforms' hardware. Performance metrics data: including database, RDBMS, operating system, query, processes and hardware performance metrics at run time. The measured factors include metrics such as CPU, disk, network and memory utilizations, caching and paging metrics, connection activity and others.)

But, Levin does not explicitly disclose “and assemble at least a portion of the collected metric data and at least a portion of the collected metadata into a packet for transmission to a message bus using a single pipeline,”
 
 However, Marokhovsky teaches “and assemble at least a portion of the collected metric data and at least a portion of the collected metadata into a packet for transmission to a message bus using a single pipeline;” (See Fig. 2-6B, Abstract and Col. 7, lines 10-39) (A system and method for database performance analysis includes periodic sampling of pending database requests, to identify areas of contention. A database access queue is periodically sampled, or scanned, to gather a snapshot of pending requests of database transactions. Pending requests are aggregated by an aggregating process which aggregates, the samples with previous samples corresponding to the same transaction. Correlating the aggregated samples identifies transactions which have been pending the longest and identifies tables and segments in the database which have a relatively high number of pending transactions.)


But, Levin does not explicitly disclose “wherein the single pipeline comprises a singular communications path such that the packet and other packets transmitted via the single pipeline are transmitted and received in sequential order.” 

However, Abdo teaches wherein the single pipeline comprises a singular communications path such that the packet and other packets transmitted via the single pipeline are transmitted and received in sequential order.” (See Fig. 2-3 and [0021]-[0028], [0032]-[0033], wherein the Service 240 is arranged to receive collected data, i.e. metric and metadata from each of the schedulers. Service is configured to receive and process messages including results from the schedulers. After service receives and processes data from the various schedulers, service stores the results in database.  The devices may include servers, routers, switches, clients, or any other hardware that exists on a network. In one example, the devices are part of a server farm such as content servers in a network. Devices includes target which is in communication with task programs to collect data associated with each task program on scheduler. Target may correspond to a single or group of devices, clients, servers, routers, switches, or network nodes. Service includes CMDB web service, scheduler web service, hosted template user interface, and scheduler parser. Scheduler is arranged to trigger a parser to collect the data from the output of the application program when execution of the corresponding task program is complete. The parser then processes the output for communication with service.

Output parser processes the requested data by converting the data into a format that may be communicated by CMDB web service to the database and converts the data into a (XML). 

Abdo further teaches in Fig. 5 and [0048], wherein FIG. 5 is a diagram illustrating a process for scheduling the execution of applications. In Block 515, the scheduler wraps the retrieved data based on information provided by a maintenance function. The wrapped data is then forwarded to a working queue. If the poll function is not operating properly the poll function is placed on hold. Once the operating problem is resolved by the maintenance function, the poll function resumes and data continues to be transmitted in a single communications pipeline.)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine Levin (Method and apparatus for enhancing the performance of an environment) in view of Marokhovsky (System and method for gathering and analyzing database performance statistics) in view of Abdo (System and method for auditing a network), in order to allow for a service arranged to coordinate the scheduling, execution, data collection and aggregation of each task program over disparate networks such as multiple domains. The results may be in various formats to allow for flexibility in choosing task programs. Abdo, [0011] 

Regarding claim 2, Levin in view of Marokhovsky and further in view of Abdo discloses “The system of claim 1, wherein the one or more memories comprise further instructions executable by the one or more processors to implement an aggregation service configured to: receive from the message bus, via the single pipeline, the packet; and aggregate the portion of the collected metadata and the portion of the collected metric data of the packet and at least one other packet from the message bus based at least in part on a feature associated with both the packet and the at least one other packet.” (See Fig. 5 and [0048], wherein FIG. 5 is a flow diagram illustrating a process for scheduling the execution of applications. The process begins at block 500 where the scheduler polls the scheduler database for a request to schedule the execution of a task program. The scheduler contacts the scheduler service to determine if a job was submitted by a user. If a job was submitted, the job is retrieved, analyzed and forwarded to a working queue in a single communication pipeline. In Block 515, the scheduler wraps the retrieved data based on information provided by a maintenance function. The wrapped data is then forwarded to a working queue. If the poll function is not operating properly (e.g., a network problem), the poll function is placed on hold. Once the operating problem is resolved by the maintenance function, the poll function resumes and data continues to be transmitted in a single communications pipeline.)

Regarding claim 3, Levin in view of Marokhovsky and further in view of Abdo discloses “The system of claim 1, wherein the metric data comprises: operational characteristics of one or more applications running on the monitored server; memory usage of the monitored server; processor usage of the monitored server; operating time of the monitored server; or any combination thereof.” (See [0011], [0041]) (The collected data can be compared and filtered according to rule-based templates that define acceptable server configurations. Reports can be generated based on the templates such that a client can evaluate results from task programs executed over the entire network. The results that are viewed are the actual audit results from auditing the target servers. The template determines whether the hot fix is included on a group of servers.)

Regarding claim 4, Levin in view of Marokhovsky and further in view of Abdo discloses “The system of claim 1, wherein the metadata comprises an attribute of one or more configuration items associated with the monitored server.” (See [0031]) (CMDB web service receives the parsed data from output parser and stores the parsed data in configuration management database. In one embodiment, the data is stored in tables corresponding to data type. Examples of the types of data include metadata entries, share permissions, hot fix information, registry entries and allowed users. Configuration management database is a central database for data collected by task programs.)

Regarding claim 5, Levin in view of Marokhovsky and further in view of Abdo discloses “The system of claim 4, wherein the attribute comprises a dependency between the one or more configuration items and the monitored server.” (See [0031]) (CMDB web service receives the parsed data from output parser and stores the parsed data in configuration management database. In one embodiment, the data is stored in tables corresponding to data type. Examples of the types of data include metadata entries, share permissions, hot fix information, registry entries and allowed users. Configuration management database is a central database for data collected by task programs.)

Regarding claim 6, Abdo discloses “The system of claim 4, wherein the one or more configuration items comprises a virtual machine application running on the monitored server.” (See Fig. 1 and [0012]) (Computing device may be configured as a client, a server, a mobile device, VM (virtual machine) or any other computing device that interacts with data in a network based collaboration system. The devices may include servers, routers, switches, clients, or any other hardware that exists on a network. In one example, the devices are part of a server farm such as content servers in a network.)

Regarding claim 7, Levin in view of Marokhovsky and further in view of Abdo discloses “The system of claim 1, wherein the one or more memories comprises further instructions executable by the one or more processors to implement an additional data collection agent configured to: collect second metadata associated with a second monitored server; collect second metric data associated with the second monitored server; and assemble the collected second metric data and at least part of the collected second metadata into a second packet for transmission to the message bus using the single pipeline, wherein the packet and the second packet are transmitted to the message bus sequentially via the single pipeline.” (See Fig. 2-3 and [0023]-[0028], [0032]-[0033], Service 240 is arranged to receive collected data, i.e. metric and metadata from each of the schedulers associated with the servers. Service 240 is configured to receive and process messages including results from the schedulers. After service 240 receives and processes data from the various schedulers, service 240 stores the results in database 260.  The devices may include servers, routers, switches, clients, or any other hardware that exists on a network. In one example, the devices (e.g., devices 215) are part of a server farm such as content servers in a network. Devices 290 includes target 292 which is in communication with task programs 214 to collect data associated with each task program 214 on scheduler 210. Target 292 may correspond to a single or group of devices, clients, servers, routers, switches, or network nodes. Service 240 includes CMDB web service 250, i.e. message bus, scheduler web service 260, hosted template user interface 258, and scheduler parser 264. CMDB web service includes CMDB parser 254 and data collection/polling module 256.)

Regarding claim 8, Levin in view of Marokhovsky and further in view of Abdo discloses “The system of claim 1, wherein the monitored server comprises at least one processor of the one or more processors, wherein the data collection agent is executed on the monitored server via the at least one processor.” (See Fig. 1-3)

Regarding claim 9, Levin in view of Marokhovsky and further in view of Abdo discloses “The system of claim 1, wherein the metadata comprises dimensional data and the metric data comprises fact data.” (See [0023]-[0028]) Examples of the types of data include metadata, share permissions, hot fix information, registry entries and allowed users etc. Configuration management database is a central database for data collected by task programs.)

Regarding claim 10, Levin in view of Marokhovsky and further in view of Abdo discloses “The system of claim 1, wherein the data collection agent is configured to transmit the packet to the message bus.” service 240 is configured to receive and process messages including results from the schedulers.” In Block 515, the scheduler wraps the retrieved data, i.e. packet based on information provided by a maintenance function. The wrapped data/packet is then forwarded to a working queue. If the poll function is not operating properly (e.g., a network problem), the poll function is placed on hold. Once the operating problem is resolved by the maintenance function, the poll function resumes and data continues to be transmitted in a single pipeline.)

Regarding claim 11, Levin in view of Marokhovsky and further in view of Abdo discloses “The system of claim 1, wherein collecting the metadata associated with the monitored server comprises:  sending a subscription request to a configuration management database, wherein the subscription request includes an identification of the monitored server; and receiving, from the configuration management database, the metadata associated with the monitored server.” (Service 240 includes CMDB web service 250, scheduler web service 260, hosted template user interface 258, and scheduler parser 264. CMDB web service includes CMDB parser 254 and data collection/polling module 256. Scheduler 210 is arranged to trigger a parser to collect the data from the output of the application program when execution of the corresponding task program is complete. The parser then processes the output for communication with service 240. In one embodiment, the data is stored in tables corresponding to data type. Examples of the types of data include metadata, share permissions, hot fix information, registry entries and allowed users etc. Configuration management database 280 is a central database for data collected by task programs 214.)

Regarding claim 12, Levin in view of Marokhovsky and further in view of Abdo discloses “A system comprising: one or more processors; and one or more memories comprising instructions executable by the one or more processors to implement an aggregation service configured to: receive, from a message bus and via a single pipeline, a packet comprising metadata and metric data associated with a monitored server, wherein the single pipeline comprises a singular communications path such that the packet and at least one other packet communicated via the single pipeline are transmitted and received in sequential order; and aggregate the metadata and the metric data of the packet and the at least one other packet from the message bus based at least in part on a feature associated with both the packet and the at least one other packet.” (See Fig. 5 and [0048], wherein FIG. 5 is a logic flow diagram illustrating a process for scheduling the execution of applications. The process begins at block 500 where the scheduler polls the scheduler database for a request to schedule the execution of a task program. The scheduler contacts the scheduler service to determine if a job was submitted by a user. If a job was submitted, the job is retrieved, analyzed and forwarded to a working queue in a single communication pipeline as illustrated in the disclosed figures. In Block 515, the scheduler wraps the retrieved data based on information provided by a maintenance function. The wrapped data is then forwarded to a working queue. If the poll function is not operating properly (e.g., a network problem), the poll function is placed on hold. Once the operating problem is resolved by the maintenance function, the poll function resumes and data continues to be transmitted in a single communications pipeline.)

Regarding claim 13, Levin in view of Marokhovsky and further in view of Abdo discloses “The system of claim 12, wherein the one or more memories comprise further instructions executable by the one or more processors to implement a data collection agent configured to: collect the metadata and the metric data associated with the monitored server; and assemble the metric data and the metadata into the packet; and transmit the packet to the message bus via the single pipeline.” (See Fig. 5 and [0048], wherein FIG. 5 is a logic flow diagram illustrating a process for scheduling the execution of applications. The process begins at block 500 where the scheduler polls the scheduler database for a request to schedule the execution of a task program. The scheduler contacts the scheduler service to determine if a job was submitted by a user. If a job was submitted, the job is retrieved, analyzed and forwarded to a working queue in a single communication pipeline as illustrated in the disclosed figures. In Block 515, the scheduler wraps the retrieved data based on information provided by a maintenance function. The wrapped data is then forwarded to a working queue. If the poll function is not operating properly (e.g., a network problem), the poll function is placed on hold. Once the operating problem is resolved by the maintenance function, the poll function resumes and data continues to be transmitted in a single communications pipeline.)

Regarding claim 14, Levin in view of Marokhovsky and further in view of Abdo discloses “The system of claim 12, wherein the one or more memories comprise further instructions executable by the one or more processors perform operations comprising: comparing the aggregated metadata and metric data of the packet and the at least one other packet; and generating an indication of a system performance of the monitored server based at least in part on the comparison.” (See Abstract) (service is arranged to coordinate the scheduling, execution, and data collection and aggregation of each task program over disparate networks such as multiple domains. Each task program executes at a scheduled time and provides results to a parser. The parser formats the results and provides the formatted data to the service.)

Regarding claim 15, Levin in view of Marokhovsky and further in view of Abdo discloses “The system of claim 14, wherein comparing the aggregated metadata and metric data of the packet and the at least one other packet and generating the indication of the system performance comprises applying a machine learning model to the aggregated metadata and metric data of the packet and the at least one other packet.”  (FIG. 6 is a logic flow diagram illustrating a process for determining whether a task program pass or fail with regard to template rules. The process begins at block 600 where a client establishes template rules for filtering and presenting collected data. In one example, the rules provide a model of acceptable behavior resulting from task program execution.)

Regarding claim 16, Levin in view of Marokhovsky and further in view of Abdo discloses “The system of claim 15, wherein the operations comprise re-generating the machine learning model on a periodic basis based at least in part on a performance ontology indicating known performance characteristics of the monitored server.” (FIG. 6 is a logic flow diagram illustrating a process for determining whether a task program pass or fail with regard to template rules. The process begins at block 600 where a client establishes template rules for filtering and presenting collected data. In one example, the rules provide a model of acceptable behavior resulting from task program execution.)


Regarding claim 17, Levin in view of Marokhovsky and further in view of Abdo discloses “The system of claim 12, wherein the metadata comprises one or more attributes of an application running on the monitored server, wherein the one or more attributes comprise:  a software version of the application; an instance type of the application; a scheduler state of the application;  a node status of the application; a deployment model of the application; or any combination thereof.” (See Abstract) (A service is arranged to coordinate the scheduling, execution, and data collection and aggregation of each task program over disparate networks such as multiple domains. Each task program executes at a scheduled time and provides results to a parser. The parser formats the results and provides the formatted data to the service. The service stores the collected data in a database. A client can schedule and/or review the results of audits by communicating with the service. The collected data can be compared and filtered according to rule-based templates that define acceptable network device configurations. 

As per claim 18, this claim is rejected based on rationale given above for rejected claim 1 and is similarly rejected.

Regarding claim 19, Levin in view of Marokhovsky and further in view of Abdo discloses “The method of claim 18, wherein the collected metadata excludes other metadata not associated with the monitored server.” (See Abstract) (A service is arranged to coordinate the scheduling, execution, and data collection and aggregation of each task program over disparate networks such as multiple domains. Each task program executes at a scheduled time and provides results to a parser. The parser formats the results and provides the formatted data to the service. The service stores the collected data in a database. A client can schedule and/or review the results of audits by communicating with the service. The collected data can be compared and filtered according to rule-based templates that define acceptable network device configurations. 


Regarding claim 20, Levin in view of Marokhovsky and further in view of Abdo discloses “The method of claim 18, comprising subscribing, via a configuration management database (CMDB), to changes in the attributes of one or more configuration items.” (See Fig 2-3) (Service 240 includes CMDB web service 250, scheduler web service 260, hosted template user interface 258, and scheduler parser 264. CMDB web service includes CMDB parser 254 and data collection/polling module 256. Scheduler 210 is arranged to trigger a parser to collect the data from the output of the application program when execution of the corresponding task program is complete. The parser then processes the output for communication with service 240.)











 Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY M MCGHEE whose telephone number is (313)446-6581.  The examiner can normally be reached on 9am-5pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TRACY M MCGHEE/Examiner, Art Unit 2154                                                                                                                                                                                                        
/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154